249 Minn. 599 (1957)
81 N.W. (2d) 711
IN RE APPLICATION FOR DISCIPLINE OF BENJAMIN PETER CONSTANTINE.
No. 37,170.
Supreme Court of Minnesota.
March 1, 1957.
Robert J. McGuigan, for petitioner.
Alfred J. Weinberg, for respondent.
PER CURIAM.
Proceedings for the discipline of Benjamin Peter Constantine, also known as Ben P. Constantine, an attorney at law of the State of Minnesota.
The respondent was convicted of grand larceny in the first degree in the District Court of St. Louis County on May 17, 1956. Under M.S.A. 481.15, subd. 1, his conviction is ground for disbarment, and in line with previous decisions of this court, respondent must be so disciplined. In re Application for Discipline of Strapp, 245 Minn. 580, 71 N.W. (2d) 902; In re Application for Discipline of King, 232 Minn. 327, 45 N.W. (2d) 562; In re Disbarment of Turnquist, 206 Minn. 104, 287 N.W. 795; In re Disbarment of Olson, 197 Minn. 409, 267 N.W. 361.
Since his conviction, matters presented to the district court in extenuation and in mitigation of sentence caused that court to suspend execution of the sentence imposed upon respondent and to place him on probation. The terms of the probation have been fully complied with by respondent. He has ceased the practice of law and is now employed in a responsible position by an established mining firm in St. Louis County.
Many reputable members of the legal profession and citizens closely associated with respondent have vouchsafed for his determined effort to rehabilitate himself, and his total abstinence from the use of intoxicants for some time past.
While the court has no choice but to disbar respondent under the statutes and authorities cited, we may express the opinion in connection herewith that, if, after the lapse of what we deem a reasonable time, it appears that respondent has rehabilitated himself and by his conduct evidenced a determined and continued effort to live according to proper standards of ethics *600 and good conscience, this court will give due and fair consideration to his application for reinstatement at that time.
It is the order of the court that respondent be disbarred from the practice of law and a judgment to that effect be forthwith entered.